DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 21, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 7, 13, 14, 23, 24, 29, 31, and 51 are pending.
4.	In the reply filed on December 16, 2021, applicant elected Group I, a cannabinoid isolate for species A, acetylated mannan for species B, and an aloe vera extract that is whole leaf extract that is charcoal activated such that anthraquinone and/or insoluble fibers are removed without traverse.
5.	 Claims 1, 7, 13, 14, 23, 24, 29, 31, and 51 are examined on the merits.

Claim Rejections - 35 USC § 112
6.	Claims 23, 24, 29, 31 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 23 and 51 are rejected because the new limitations that the cannabidiol (CBD) isolate is “free of any plant material” or are “containing no plant material” introduces new matter into the disclosure.  There is a lack of literal or inherent antecedent basis for these limitations in the application as originally filed.  The specification does not explicitly state that the cannabinoid or CBD isolates are “free of any plant material” or are “containing no plant material.”  Thus, there is a lack of literal antecedent basis.  Page 27, lines 14 and 15, of the specification states that the cannabinoids may be isolated cannabinoids.  However, plant material is general not discussed.  Furthermore, the cannabinoids and CBD themselves are plant materials.  Thus, the limitation that the isolates do not include “plant material” is directly in contrast with the requirement that these plant based compounds appear in the composition.  Therefore, these new limitation introduce new matter into the claims.

Claims 23, 24, 29, 31 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 23 is indefinite because it states that the composition comprises a CBD isolate that is “free of any plant material.”  CBD itself is a plant material because it is a plant based compound.  In addition, the claim also requires the presence of aloe in combination with the CBD.  Aloe is also a plant material.  Thus, to state that the CBD isolate is “free of any plant material” is confusing because this limitation is directly in contrast with the other requirements of the claim.
	Claim 23 is also indefinite because the phrase “free of any plant material of other cannabinoids that interacts with one or more active ingredients of said also vera extract, and wherein said interaction produces increased solubility of said CBD…” is confusing.  This phrase is confusing because it first states that the composition must be free of anything that interacts with the aloe active ingredients but then states that the interaction must be present.  Clarification of the claim language is needed.
8.	Claim 29 is indefinite because is depends from cancelled claim 28.  For the sake of examination, this claim is assumed to depend from claim 23.  However, clarification and correction is needed.
9.	Claim 51 is indefinite because it states that the composition comprises a CBD that is “derived from an isolate containing no plant material.”  CBD itself is a plant material because it is a plant based compound.  In addition, the claim also requires the presence of aloe in combination with the CBD.  Aloe is also a plant material.  Thus, to state that the CBD isolate contains “no plant material” is confusing because this limitation is directly in contrast with the other requirements of the claim.  Furthermore, it is unclear what structural requirements are meant by stating that the CBD is “derived from an isolate.”  This limitation is confusing and requires clarification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Lines 2-5 of claim 24 contain embodiments which can be selected as alternatives which are already required limitations of the parent claim.  These limitations need to be deleted in order for claim 24 to further limit claim 23.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chadwick (US 2019/0336457).
This reference teaches a composition comprising isolated CBD in combination with aloe vera extract.  The combination of the two ingredients leads to increased delivery of the CBD and dissolution of the CBD through the epidermal layer (see paragraphs 24, 25, 27 and 28).
The reference does not specifically teach that the composition is used for the same purposes as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art contains the same ingredients as claimed by applicant.  Thus, the composition should be capable of performing the same intended use if applicant’s invention functions as claimed.
12.	Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chah (US 10,398,776).
	This reference teaches a combination of cannabidiol and aloe vera extract.  The reference teaches that the composition shows improved dissolution of the CBD through cell walls and increased bioavailability of the CBD (see column 2, lines 7-11, column 3, lines 35-45 and claims).  The reference does not require any additional cannabinoid components.
The reference does not specifically teach that the composition is used for the same purposes as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art contains the same ingredients as claimed by applicant.  Thus, the composition should be capable of performing the same intended use if applicant’s invention functions as claimed.
13.	Claim(s) 51 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy (US 2020/0009078).
	This reference teaches a composition of CBD and a bioenhancer where the bioenhancer can be aloe vera extract.  The reference teaches that the CBD can be the only cannabinoid in the composition.  The reference teaches that the CBD has enhanced solubility (see paragraphs 33, 40, 47 and 55 and claims 1-4).
The reference does not specifically teach that the composition is used for the same purposes as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art contains the same ingredients as claimed by applicant.  Thus, the composition should be capable of performing the same intended use if applicant’s invention functions as claimed.

Claim Rejections - 35 USC § 103
14.	Claim(s) 1, 7, 13, 14, 23, 24, 29, 31, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chah (US 10,398,776) in view of McAnalley (US 4,957,907) and prior art admitted by applicant in the specification.
	The teachings of Chah are discussed above in paragraph 12.  The reference does not teach that the aloe vera extract is a whole leaf aloe vera extract treated with charcoal to remove anthraquinones and insoluble fiber.
	McAnalley teaches an aloe vera extract made from the whole leaf of the Aloe barbadensis or Aloe aborescens which is processed to remove fiber and anthraquinones and retain the active ingredients such as acetylated mannan.  The reference teaches that the removal of these compounds improves the product by concentrating active ingredients and removing anthraquinones which are deleterious to the product (see column 1, lines 40-60, column 7, line 18-column 8, line 18).  Applicant’s specification admits that charcoal was known to be used to remove anthraquinones and fiber from aloe. Therefore, it would be obvious to employ this process to produce the aloe extract.
	Thus, it was known that removal of anthraquinones and fiber from aloe extract improves the aloe extract.  Therefore, an artisan of ordinary skill would have reasonably expected that the composition taught by Chah could be improved if the aloe extract used was anthraquinone and fiber free.  This reasonable expectation of success would have motivated the artisan to modify Chah to include the use of the aloe extract taught by McAnalley.
The references do not specifically teach using the CBD in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Chah teaches the use of CBD in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the CBD produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
The references do not specifically teach that the composition is used for the same purposes as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art contains the same ingredients as claimed by applicant.  Thus, the composition should be capable of performing the same intended use if applicant’s invention functions as claimed.
15.	Claim(s) 1, 7, 13, 14, 23, 24, 29, 31, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2020/0009078) in view of McAnalley (US 4,957,907) and prior art admitted by applicant in the specification.
	The teachings of Kennedy are discussed above in paragraph 13.  In addition, the reference teaches that the composition is an oral composition for treating chronic pain, neuropathy, osteo- and rheumatoid arthritis, and fibromyalgia (see paragraph 9).  The reference does not teach that the aloe vera extract is a whole leaf aloe vera extract treated with charcoal to remove anthraquinones and insoluble fiber.
	McAnalley teaches an aloe vera extract made from the whole leaf of the Aloe barbadensis or Aloe aborescens which is processed to remove fiber and anthraquinones and retain the active ingredients such as acetylated mannan.  The reference teaches that the removal of these compounds improves the product by concentrating active ingredients and by removing anthraquinones which are deleterious to the product (see column 1, lines 40-60, column 7, line 18-column 8, line 18).  Applicant’s specification admits that charcoal was known to be used to remove anthraquinones and fiber from aloe.  Therefore, it would be obvious to employ this process to produce the aloe extract.
	Thus, it was known that removal of anthraquinones and fiber from aloe extract improves the aloe extract.  Therefore, an artisan of ordinary skill would have reasonably expected that the composition taught by Kennedy could be improved if the aloe extract used was anthraquinone and fiber free.  This reasonable expectation of success would have motivated the artisan to modify Kennedy to include the use of the aloe extract taught by McAnalley.
The references do not specifically teach using the CBD in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Kennedy teaches the use of CBD in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the CBD produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
The references do not specifically teach that the composition is used for the same purposes as claimed by applicant.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art contains the same ingredients as claimed by applicant.  Thus, the composition should be capable of performing the same intended use if applicant’s invention functions as claimed.

16.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655